USDC IN/ND case 1:20-cv-00401-HAB-SLC document 1-1 filed 11/10/20 page 1 of 1


                       IN THE UNITED STATE DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA
                                (Fort Wayne Division)

 Amanda Cerny, Arianny Celeste Lopez,               Case No.   20cv401
 Abigail Ratchford, Alana Campos Souza,
 Tiffany Toth Gray, and Katarina Van
 Derham,                                            COMPLAINT EXHIBIT INDEX

        Plaintiffs,

                v.

 B&B Operations, LLC, B&K Property
 Holdings, LLC, and B&B Property Holdings,
 LLC, collectively doing business as Club 44,

        Defendants.


Exhibit #      Description

   1           Amanda Cerny (center) and Katarina Van Derham (lower left) Use Example

   2           Arianny Celeste Lopez (center) Use Example

   3           Abigail Ratchford Use Example

   4           Alana Marie Souza Use Example

   5           Tiffany Toth Gray Use Example (lower left)

   6           Tiffany Toth Gray Use Example




                                                1
